Froceeding pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*685Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from making unauthorized sales or exchanges of personally-owned items, based on charges that he had sold leather goods to other inmates, whose payments had been remitted to petitioner’s brother in Georgia. Substantial evidence of petitioner’s guilt was presented in the form of the misbehavior report, the testimony of the correction officer who wrote the report based upon his investigation into the matter, disbursement records transferring funds to petitioner’s brother, the testimony by the correction officer in charge of the facility’s hobby craft program and confidential testimony (see Matter of Dagnone v Goord, 297 AD2d 869 [2002], lv denied 99 NY2d 503 [2002]; Matter of Sanders v Goord, 275 AD2d 842, 843 [2000]). His exculpatory testimony presented an issue of credibility for resolution by the Hearing Officer (see Matter of Knight v Selsky, 297 AD2d 845 [2002]). The remaining issues raised herein have been examined and found to be without merit.
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.